DETAILED ACTION
This is a Final office action on the merits. This Office Action is in response to the Applicant’s correspondence dated 4/24/2020 for application number 15/951,737. Claims 13, 15, 18, 22 and 25 were cancelled in preliminary amendment. Claims 2 and 10 were cancelled in the present amendment. Claims 1, 3, 11, 12, 20 and 21 were amended. Claims 1, 3-9, 11-12, 14, 16-17, 19-21, and 23-24 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant appears to have rolled up Claims 6, 16 and 23 relating to user authentication by facial recognition into Claims 1, 11 and 20 and has also added new elements relating to now operating a UAV inside a physical store.  Applicant’s arguments with respect to claims 1, 11 and 20, as well as all dependent claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 11-12, 14, 17, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0110701 to Dean Frederick Herring (et. al.) (Herring) in view of U.S. Patent Publication 2018/0108001 (Taylor2). 


Regarding Claims 1, 11 and 20:
Herring teaches a Point of Sale (POS) system in a retail store that uses Unmanned Aerial Vehicles (UAV)s that use sensors including cameras and/or microphones to identify a customer, the customer’s form of payment and the products they wish to buy and functions as a POS terminal to complete a sale.  Herring teaches: (Currently Amended) An airborne apparatus for carrying out a transaction, the apparatus comprising: a motion controller; ([0013] “enhancing the experience of customers in a store by using unmanned vehicles (e.g., drones). In one embodiment, a retailer may deploy unmanned vehicles as part of a point of sale (POS) system to assist customers”). While Applicant’s term “motion controller” could reasonably be interpreted as a system that includes a base station and/or a server and a communication link with the functionality of controlling the motion of the aerial vehicle, Examiner is interpreting that applicant has specially defined the term “motion controller” under MPEP 2173.05(a)(III) to be equivalent to the term “flight controller”, that is well-known in the UAV art, when he uses the term “motion controller”. This interpretation is reasonable in view of Applicant’s Specification [0027] “The motion controller 108 is configured to receive instructions to control movement of the apparatus 100, and the instructions can be received via either an external software application executing on a data processing apparatus or a remote controller.  Specifically, the motion controller 108 is configured to control propulsion (typically propeller powered) and flight surfaces like flaps and rudders so as to control the movement of the apparatus 100”. Examiner holds that a flight controller is inherent in the terms “unmanned vehicle” and “drone” taught by Herring since a person of ordinary skill in the UAV art would recognize a “flight controller” as a 1

an image capture component; ([0030] “an unmanned vehicle may be equipped with a video camera and microphone, and the unmanned vehicle may capture pictures, video imagery, and sounds (e.g., spoken requests from customers) for use by systems within the store”).

a user interface component; ([0030] “microphone, and the unmanned vehicle may capture … sounds (e.g., spoken requests from customers) for use by systems within the store”).

and a payment processing component; ([0030] “an unmanned vehicle may be equipped with a bar-code reader, NFC reader, and/or credit card reader to enable the unmanned vehicle to function as a POS terminal”).

wherein the motion controller is configured to move the airborne apparatus to a location of a user at a physical store, in response to a request from the user to purchase at least one product at the physical store; ([0021] “Customers already in the store may also summon an unmanned vehicle for assistance”).

wherein the image capture component is configured to: capture, at the location of the user, an image of indicia to determine information on the at least one product, ([0030] “bar-code reader” and “item identification module”).

and process the information to determine a payable quantum for the at least one product; ([0030] “an unmanned vehicle may be equipped with a bar-code reader, NFC reader, and/or credit card reader to enable the unmanned vehicle to function as a POS terminal” and [0015] “adding an item to the customer's order” and [0014] “retailer may use unmanned vehicles… enabling the customers to make purchases by gathering items and having the cost charged to a credit card).

and capture a facial image of the user; ([0014] “a retailer may use unmanned vehicles to identify customers” and [0033] “user identification module” and [0043] “face").

…and wherein the payment processing component is configured to authenticate the user based at least in part on the captured facial image of the user, ([0014] “identify customers as part of a point of sale (POS) system, enabling the customers to make purchases by gathering items and having the cost charged to a credit card. In one embodiment, the customer's credit card is determined based on the POS system recognizing the customer from images captured by the unmanned vehicle” and [0033] “memory 310 may also include customer profiles 336 and customer images 338”).

and in response to authentication of the user, to carry out the payment instruction by interfacing with a payment system for settlement of the payable quantum for the at least one product. ([0014] “having the costs charged to a credit card” and [0018] “customer has completed the transaction”).

While Herring teaches use of a microphone and speakers by a UAV to communicate with a customer: ([0030] “microphone…spoken requests from customers…speakers…to communicate with customers” and [0042] “a customer may point at a bottle of soda and say, "I want two of those," and a nearby unmanned vehicle … adds two bottles of soda to a transaction for the customer, and causes two bottles of soda to be placed in a carry-out package for the customer”) and Herring teaches that the UAV can ([0030] “function as a POS terminal”), Herring does not specifically teach:  wherein the user interface component is configured to receive a payment instruction for the payable quantum from the user in the form of one or more verbal commands in connection with purchase of the at least one product. Taylor2 teaches a POS system that uses voice triggered transactions. Taylor2 teaches: ([0021] “Thus the user’s voice command to pay the purchase price (or add to a shopping cart) is sufficient to trigger the transaction”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s Application to use the voice triggering capability, as taught by Taylor2, in the UAV POS system taught by Herring, since Herring’s UAV already had a microphone, speakers and programming that gave it the ability to understand user’s requests and had the ability to function as a POS – the UAV could tell the customer the price and listen for a verbal “pay it” command  for predictably greater user convenience.

Regarding 3, 12 and 21:
Herring in view of Taylor2 teaches all of the elements of Claims 1, 11 and 20. While Herring teaches a UAV communicating with a customer using a microphone and speaker ([0030] “microphone…spoken requests from customers…speakers…to communicate with customers” (Previously Presented) The apparatus of claim 1, wherein the payment processing component is configured to authenticate the user based on the one or more verbal commands. . Taylor2 teaches a POS system that uses voice triggered transactions. Taylor2 teaches: ([0228] “Voice recognition engine 104 may contain its own voiceprint and voice recognition algorithms and modules, and in addition may contain word recognition & database module 106 and voice recognition & database module 108”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s Application to use the voice commands related initiating a transaction to additionally authenticate the user due to efficiency and added transaction security.

Regarding Claims 4, 5, and 14:
Herring in view of Taylor2 teaches all of the elements of Claims 1, 11 and 20. Herring also teaches: (Previously Presented) The apparatus of claim 1, wherein the payment processing component comprises a payment acceptance device.  (Original) The apparatus of claim 4, wherein the payment acceptance device is a point of sale (POS) terminal. ([0030] “an unmanned vehicle may be equipped with a bar-code reader, NFC reader, and/or credit card reader to enable the unmanned vehicle to function as a POS terminal”).



Regarding Claims 7, 8, 17 and 24:
Herring in view of Taylor2 teaches all of the elements of Claims 1, 11 and 20. Herring also teaches: (Previously Presented) The apparatus of claim 1, wherein the payment processing component is configured to carry out the payment instruction by communicating with a digital wallet server of the payment system.  (Previously Presented) The apparatus of claim 1, wherein the payment processing component is configured to communicate with a mobile device of the user. ([0019] “a customer 140 may use a mobile computing device, such as a smartphone 145, to communicate with the POS terminal 105 to complete a purchase transaction. The customer 140 may also connect mobile computing device 145 with a network to perform other activities. For example, the mobile computing device 145 may execute a store application (i.e., an app) connected to networked computing systems using wireless networks accessible within the store (e.g., over Wi-Fi or Bluetooth). In one embodiment, the mobile computing device 145 may communicate with the POS terminal 105 when brought within range, e.g., using Bluetooth or near-field communication (NFC) tags” and [0025] “Servers 210a through 210x communicate using various wired and/or wireless communications methods with terminals 205, sensors 220, and with other networked devices such as user devices 240” and [0044] “build a transaction for payment…using a mobile device (e.g.smartphone)”.

Regarding Claims 9 and 19
Herring in view of Taylor2 teaches all of the elements of Claims 1, 11 and 20.  Herring also teaches: (Previously Presented) The apparatus of claim 1, wherein the indicia comprises a linear barcode or a matrix barcode. ([0030] “bar-code reader” and “item identification module” and [0044] “unmanned vehicle captures barcodes of the items”).

Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent 10,387,825 (Canavor et. al.) teaches a UAV system that flies to first recipient and uses facial recognition and/or other biometric information to authenticate the first recipient and, after delivering a first package, allow the first recipient to give the UAV another package to be flown to a second recipient (with the first recipient as the seller of the second package). The UAV includes a POS and processes transactions at the location of the various recipients. (see especially [Column 23, lines 22-25]).

U.S. Patent Publication 2018/0158153 (Ekin et. al.) teaches system that makes a pizza in an automous delivery vehicle while it is driving and payment is made at the delivery vehicle at the time of delivery. 

U.S. Patent Publication 2017/0253335 (Thompson et. al.) teaches a drone delivery system with user interface including a payment system (see especially [0018]).

U.S. Patent Publication 2018/0260800 (Caution et. al.) teaches a drone delivery system with user interface inside a store.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.







/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See for example NPL: 2014TomsHardware, 2014uavtechnics, and 2015flightcontroller